DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1-5 and 8-17 were rejected in Office Action mailed on 09/03/2020.
	Applicant filed a response and amended claim 1.
	Claims 1-5, 8-17 and 23 are currently pending in the application, of claims 23 is withdrawn from consideration. Claims 6-7 and 18-22 were previously canceled. 
	The merits of claims 1-5 and 8-17 are addressed below. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 23 directed to an invention non-elected with traverse in the reply filed on 09/15/2017. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
In view of the amendments filed on 11/26/2020, claims 1-5 and 8-17 are allowed over the closest prior art Miyashi in view of Leonard.
The following is an examiner’s statement of reasons for allowance: 
The prior art, taken alone or in combination, fails to teach or suggests the particulars of  a membrane cutting section positioned after the leak test section, the membrane cutting section configured to at least cut the continuous membrane into membrane sheets that are discrete from the continuous membrane when the continuous membrane is being conveyed through the processing section; and a conveyor system configured to convey the continuous membrane at least through the processing section.
Therefore, absent further hints in the prior art, it would not have been obvious to modify or combine the teachings of Miyashi in view of Leonard to have arrived at the presently claimed invention.
In light of the above, claims 1-5 and 8-17 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746